Exhibit 10.1 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made effective the 29th day of January, 2010 by and between BTX Holdings, Inc., a Florida corporation, (the “Company”) and Rebornne New Zealand Limited (the “Purchaser”) and Anslow & Jaclin, LLP as escrow agent. RECITALS WHEREAS, the Purchaser desires to purchase certain shares of the Company’s Common Stock on the terms and conditions set forth herein; and WHEREAS, theCompany desires to issue and sell shares of the Common Stock to the Purchaser on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, and, other good and valuable consideration, the parties hereto agree as follows: 1. Authorization, Sale and Issuance of Shares 1.1Authorization On the Closing (as defined in Section 2.1 below), the Company shall authorize the issuance and shall issue 750,000 shares (post reverse split) of common stock (the “Shares”), par value $0.001 per share, of the Company (the “Common Stock”), to the Purchaser for an aggregate value of $240,000 (the “Purchase Price”).The Shares shall represent at least 51% of the issued and outstanding Common Stock after the reverse split on the Closing Date (as defined in Section 2.1 below). 1.2Sale and Issuance of the Shares Subject to the terms and conditions hereof the Company shall sell and Purchaser shall purchase the Shares at the Closing, as defined below. 2. Closing 2.1Closing: The closing of the purchase and sale of the Shares (the “Closing” or the “Closing Date”) shall be held at the offices of the Purchaser at such time as all conditions to closed has been satisfied pursuant to Section 5 of this Agreement, or at such other time and place as the Company and the Purchaser may agree in writing. 2.2Issuance of Shares and Terms of Payment: In consideration for the issuance of the Shares by the Company to the Purchaser, the Purchaser shall pay the Purchase Price in accordance with the terms of this Agreement.Issuance of the shares and payment thereof shall be in the following manner: (a) On or before February 2, 2010, the Purchaser shall transfer $240,000 (the “Payment”) to the Anslow & Jaclin, LLP (the “Escrow Agent”) to be held in escrow. (b) The Company shall deliver to the Escrow Agent the certificates for the Shares to be held in escrow within two (2) business days upon confirmation of the Payment from the Escrow Agent. 1 (c) Subject to the terms, conditions and warranties set forth in this Agreement, upon completion of the Reverse Split and Spin-Off, the Escrow Agent will transfer and deliver to the Purchaser and/or its nominees, the certificates for the Shares, and the Payment will be released to the Company within two (2) business days of the Closing. 3. Representations and Warranties of the CompanyThe Company hereby represents and warrants to the Purchaser as of the Closing date as follows: 3.1Organization and Standing: Articles and Bylaws The Company is and will be a corporation duly organized, validly existing, and in good standing under the laws of the State of Florida and will have all requisite corporate power and authority to carry on its business as proposed to be conducted. 3.2Corporate Power The Company will have at the Closing, all requisite corporate power to enter into this Agreement and to sell and issue the Shares. This Agreement shall constitute a valid and binding obligation of the Company enforceable in accordance with its respective terms, except as the same may be limited by bankruptcy, insolvency, moratorium, and other laws of general application affecting the enforcement of creditors’ rights. 3.3Capitalization The authorized capital stock of the Company is 100,000,000 shares of Common Stock, par value $0.001 per share, of which, 1,023,618 are issued and outstanding, and 20,000,000 shares of undesignated preferred stock, par value $0.001, of which there are no shares issued and outstanding. All such issued and outstanding shares have been duly authorized and validly issued, are fully paid and non-assessable. There are no outstanding subscriptions, options, warrants, convertible securities or rights or commitments of any nature in regard to the Company’s authorized but unissued common stock. 3.4Authorization (a)Corporate ActionAll corporate action on the part of theCompany necessary for the authorization, execution and delivery of this Agreement, the sale and issuance of the Shares and the performance of theCompany’s obligations hereunder will be taken prior to the Closing. This Agreement constitutes a valid and legally binding obligation of the Company, enforceable in accordance with its terms. (b)Valid Issuance The Shares, when issued in compliance with the provisions of this Agreement will be duly authorized, validly issued, fully paid and non-assessable, and will be free of any liens or encumbrances caused or created by the Company;provided, however, that all such shares may be subject to restrictions on transfer under state and federal securities laws as set forth herein, and as may be required by future changes in such laws. (c)No Preemptive Rights Except as provided herein, no person currently has or will have any right of first refusal or any preemptive rights in connection with the issuance of the Shares, or any future issuance of securities by the Company. 3.5Compliance with Other Instruments The Company will not be in violation of any term of the Company's Articles or Bylaws, nor will the Companybe in violation of or in default in any material respect under the terms of any mortgage, indenture, contract, agreement, instrument, judgment, or decree, the violation of which would have a material adverse effect on the Company as a whole, and to the knowledge of the Company, is not in violation of any order, statute, rule, or regulation applicable to the 2 Company, the violation of which would have a material adverse effect on the Company. The execution, delivery and performance of and compliance with this Agreement and the issuance and sale of the Shares will not (a) result in any such violation, or (b) be in conflict with or constitute a default under any such term, or (c) result in the creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the properties or assets of the Company pursuant to any such term. 3.6 There are no active outstanding judgments of UCC financing instruments or UCC Securities Interests filed against the Company or any of its properties. 3.7 The Company will have no subsidiaries subsequent to the date of Closing. 3.8 The Company has no employment contracts or agreements with any of its officers, directors, or with any consultants, employees or other such parties. 3.9 The Company has no insurance or employee benefit plans whatsoever. 3.10The Company is not in default under any contract, or any other document. 3.11The Company will have no assets or liabilities at the Closing Date. 3.12The Company, to its actual knowledge, is not subject to any pending or threatened litigation, claims or lawsuits from any party, and there are no pending or threatened proceedings against the Company by any federal, state or local government, or any department, board, agency or other body thereof. 3.13The Company is not a party to any contract, lease or agreement which would subject it to any performance or business obligations in the future after the closing of this Agreement. 3.14The Company, to its actual knowledge, is not liable for any income, real or personal property taxes to any governmental or state agencies whatsoever. 3.15The Company, to its actual knowledge, is not in violation of any provision of laws or regulations of federal, state or local government authorities and agencies. 3.16The representations and warranties herein by the Company shall be true and correct in all material respects on and as of the Closing Date hereof with the same force and effect as though said representations and warranties had been made on and as of the Closing Date. 4. Representations and Warranties of Purchaser and Restrictions on Transfer Imposed by the Securities Act The Purchaser represents and warrants to the Company as follows: 4.1Investment Intent This Agreement is made with the Purchaser in reliance upon the Purchaser’s representations to the Company, evidenced by the Purchaser’s execution of this Agreement, that the Purchaser is acquiring the Shares for investment for the Purchaser's own account, not as nominee or agent, and not with a view to or for resale in connection with, any distribution or public offering thereof within the meaning of the Securities Act and applicable law. The Purchaser has the full right, power, and authority to enter into and perform this Agreement. 4.2Shares Not RegisteredThe Purchaser understands and acknowledges that the offering of the Shares pursuant to this Agreement will not be registered under the Securities Act on the grounds that the offering and sale of securities contemplated by this Agreement are exempt from registration under the 3 Securities Act pursuant to Section 4(2) thereof and exempt from registration pursuant to applicable state securities or blue sky laws, and that the Company's reliance upon such exemptions is predicated upon such Purchaser's representations set forth in this Agreement. The Purchaser acknowledges and understands that the Shares must be held indefinitely unless the Shares are subsequently registered under the Securities Act and qualified under state law or unless an exemption from such registration and such qualification is available. 4.3No TransferExcept as set forth in Section 4.4 hereunder, the Purchaser covenants that in no event will the Purchaser dispose of any of the Shares (other than in conjunction with an effective registration statement for the Shares under the Securities Act in compliance with Rule 144 promulgated under the Securities Act) unless and until (i) the Purchaser shall have notified the Company of the proposed disposition and shall have furnished the Company with a statement of the circumstances surrounding the proposed disposition, and (ii) if reasonably requested by the Company, the Purchaser shall have furnished the Company with an opinion of counsel satisfactory in form and substance to the Company to the effect that (x) such disposition will not require registration under the Securities Act, and (y) appropriate action necessary for compliance with the Securities Act and any other applicable state, local, or foreign law has been taken, and (iii) the Company has consented, which consent shall not be unreasonably withheld. 4.4Knowledge and ExperienceThe Purchaser (i) has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of the Purchaser's prospective investment in the Shares; (ii) has the ability to bear the economic risks of the Purchaser’s prospective investment; (iii) has been furnished with and had access to such information as the Purchaser has considered necessary to make a determination as to the purchase of the Shares together with such additional information as is necessary to verify the accuracy of the information supplied; (iv) has had all questions which have been asked by the Purchaser satisfactorily answered by the Company; and (v) has not been offered the Shares by any form of advertisement, article, notice, or other communicationpublished in any newspaper, magazine, or similar medium; or broadcast over television or radio; or any seminar or meeting whose attendees have been invited by any such medium. 4.5Legends. Each certificate representing the Shares shall be endorsed with the following legends: (a)The Purchaser is not a “U.S. Person” as defined in Rule 902(k) of Regulation S of the Securities Act (“Regulation S”) (a “Non-U.S.
